Citation Nr: 1230588	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was brought before the Board in September 2011, at which time the claim for service connection for bilateral sensorineural hearing loss was reopened, and that claim, along with the tinnitus claim, were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates currently diagnosed bilateral sensorineural hearing loss is related to military service.

2.  The preponderance of the evidence of record indicates currently diagnosed tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service.

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran claims his hearing loss and tinnitus are attributable to noise exposure in the military where he served as a Jet Aircraft Mechanic routinely exposed to noise trauma on jet lines without ear protection.  He further concedes working as a mechanic after service, but indicates his occupation exposed him to comparatively minimal noise.

The Veteran's DD-214 shows he was trained in aviation fundamentals and aviation machinist's mate basics.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

His service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veteran, however, was never provided an audiological examination while in the military.  Rather all examinations of record merely reveal normal (15/15) whisper tests bilaterally.  

After service, VA outpatient treatment records reveal the Veteran sought treatment in April 1986, nearly three decades after service, complaining of impaired hearing for years.  At that time, the Veteran told the treating provider he believed his hearing impairment was due to in-service jet engine duties.  He complained of a gradual decrease in hearing loss through the years.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  Although a nexus opinion was not provided, the 1986 record did list pertinent history, which included a history of noise exposure (occupational, military, and hunting), a motor vehicle accident causing head injury with unconsciousness, an ear infection with drainage, minor sinus problems, some stuffiness of the ears, and constant tinnitus (described as a high pitched squeal).  

Thereafter, VA outpatient treatment records indicate the Veteran was fitted for hearing aids, and was given periodic VA hearing evaluations from the 1990s through 2009.  

The Veteran was afforded VA examinations in August 2009 and October 2011.  At those times, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  Both examiners noted the Veteran's in-service noise exposure.  The 2011 VA examiner further noted the Veteran's post-service occupation as a mechanic, but with no significant noise trauma.  Both examiners declined to render an opinion with regard to etiology indicating such an opinion would require resorting to mere speculation because the service treatment records merely contain whisper tests, with no audiological data.  

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In this case, both examiners determined it would be resorting to mere speculation to render an etiological opinion because the Veteran's service treatment records merely show "normal" whisper tests on separation of service.  The fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).   

Neither examiner considered the question of etiology aside from the lack of in-service audiometric data.  The Veteran's contentions regarding symptomatology were not addressed or otherwise considered.  Neither examiner noted the 1986 ENT report indicating complaints of hearing impairment for "years" and noting in-service noise exposure as at least one relevant factor regarding the Veteran's hearing impairment found at that time.  For these reasons, the Board does not find the VA examiners' conclusions probative.

In short, the medical evidence indicates the Veteran did not seek treatment and was not diagnosed for hearing loss or tinnitus until three decades after service.  The Veteran claims, however, he had impaired hearing and tinnitus for years prior to that, which gradually worsened.  He further claims that after service he was never exposed to noise trauma comparable to that of his military service.  The April 1986 VA ENT consultation report notes the Veteran's history of noise exposure as a relevant factor to his hearing loss and tinnitus, but also notes other non-service related factors, such as a head injury and ear infection.  The Veteran was afforded VA examinations twice where both examiners declined proffering an opinion in light of the fact there was no audiometric data indicating what, if any, hearing loss the Veteran may have incurred during his active service.  

With regard to the Veteran's statements, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran is competent to report in-service noise exposure, his current symptoms, and the history of those symptoms.  The Board finds no reason to doubt the Veteran's credibility.

The evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability and tinnitus; that he was exposed to acoustic trauma in service with no hearing protection; that, while exposed to noise while working as a mechanic after service, the noise was nowhere near what he was exposed to during service; and, at least one medical record in the claims folder attributes at least some of the Veteran's current hearing loss and tinnitus to his history of military noise exposure.  

Thus, the preponderance of the evidence indicates the Veteran's current hearing loss and tinnitus were caused by in-service acoustic trauma in service and service connection is warranted. 

ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


